Citation Nr: 0830212	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-04 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral tinnitus.

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of motor vehicle accident, degenerative 
joints disease and spondylosis with mild spondylotic 
foraminal stenosis, lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The veteran had active service from January 1966 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied claims for increased 
ratings for the veteran's service-connected tinnitus and low 
back disability.  The RO in Waco, Texas, has since assumed 
jurisdiction, and that office forwarded the appeal to the 
Board.

In his January 2007 substantive appeal (VA Form 9), the 
veteran requested a Travel Board hearing.  However, in a 
February 2007 letter, the veteran withdrew his hearing 
request.  Therefore, the veteran's request is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2007).

The Board further notes that in February 2007, the RO found 
that the veteran had raised a claim for a total disability 
rating based on individual unemployability.  This claim is 
referred to the RO for appropriate adjudication.


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.

2.  The veteran's low back disability does not produce 
symptoms of unfavorable ankylosis of the entire thoracolumbar 
spine or incapacitating episodes of four or more weeks in 
duration over the previous year.





CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, DC 
6260 (2002 and 2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  

2.  The criteria for a rating in excess of 40 percent for the 
veteran's low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.71a, DC 5010-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the merits of the 
veteran's claims for increased ratings for bilateral tinnitus 
and low back disability - providing the relevant VA laws and 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2006.  This letter informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The August 2006 letter also informed the veteran both of the 
disability ratings and the effective dates his claims would 
be assigned if granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).
 
For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

Here, because the Vazquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In any event, in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
August 2006 VCAA notice letter indicated that the veteran 
could submit evidence showing that his service-connected 
tinnitus and low back disability had increased in severity.  
He was told that this evidence could include:  a doctor's 
statement, laboratory tests, dates of examinations/tests, and 
statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner 
the disability had become worse.  Additionally, the 
diagnostic criteria used to determine the relative severity 
of the veteran's tinnitus and low back disability were 
provided to him in the December 2006 statement of the case 
(SOC).  A reasonable person could be expected to read and 
understand these criteria, and that evidence showing his 
disabilities met the requirements for an increased rating was 
needed for his claims to be granted.  Indeed, in response to 
the December 2006 SOC, he submitted his VA Form 9 in January 
2007 arguing why he met the requirements for increased 
ratings - specifically mentioning the exact wording of the 
applicable DCs that would permit him to receive increased 
ratings.  Certainly then, he has the requisite actual 
knowledge of the evidence needed to support his claims.

The veteran has also been represented throughout the course 
of his appeal by a veteran's service organization, Texas 
Veterans Commission, which presumably is well-versed in the 
nuances of veteran's claims adjudication.  

Moreover, since providing the veteran VCAA notice in August 
2006, the RO has readjudicated his claims in the December 
2006 SOC based on the additional evidence received since that 
initial adjudication and in response to that additional 
notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) (where the Federal Circuit Court 
held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

If there arguably was any deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of the veteran's claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all 
relevant medical and other records he and his representative 
identified as pertinent to the claims.



II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.

III.  Tinnitus

The veteran requested an increased evaluation for tinnitus, 
currently rated as 10 percent for both ears combined.  The RO 
denied the veteran's request because under DC 6260 there is 
no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Furthermore, the Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



IV.  Low Back Disability

The veteran asserts that he is entitled to a higher rating 
for his service-connected low back disability, currently 
evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5010-5235, based on the extent his post-traumatic 
arthritis (i.e., vertebral fracture or dislocation) causes 
resulting limitation of motion.  See  DC 5010 referring the 
rater to DC 5003, which, in turn, refers the rater to DC 
5235, the General Rating Formula for Diseases and Injuries of 
the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  
38 C.F.R. § 4.71a, DC 5235.  

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, DC 5235.    

These criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a, DC 5235, Note 5.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the combined range of motion of the thoracolumbar 
spine refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 5242, 
Note (2).

The evidence establishes the veteran is not entitled to a 
higher 50 percent evaluation since there were no indications 
of unfavorable or favorable ankylosis of his entire 
thoracolumbar spine.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The 
September 2006 VA examination determined the veteran has some 
measureable range of motion in his thoracolumbar spine, 
albeit not normal range of motion (especially, as mentioned, 
on forward flexion), and therefore by definition he did not 
have ankylosis in his low back.  See, too, 38 C.F.R. § 4.71a. 
DCs 5235-5243, Note (5) indicating that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine is fixed in flexion or extension).

The Board also notes that since 40 percent is the highest 
rating available for thoracolumbar limitation of motion, in 
view of the fact that the veteran is in receipt of a 40 
percent rating, there would be no basis to assign a higher 
rating for pain.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
In addition, since arthritis is also rated based on 
limitation of motion, the criteria for arthritis would not 
provide any basis for an increased rating.  

The Board further notes that there is no medical evidence of 
incapacitating episodes that have been shown to require 
periods of bed rest prescribed and treated by a physician.  
The regulations clearly establish that the bed rest be 
prescribed and treated by a physician, and there is no 
evidence of any bed rest that has been made necessary by 
virtue of the veteran's low back disability and prescribed by 
a physician.  The veteran's orthopedic disability in the 
lumbar spine may be assessed at 40 percent disabling based on 
limitation of motion that is mechanical in nature.  However, 
while there is diagnostic evidence of disc disease, and 
clinical findings of some slightly reduced sensation in the 
lateral feet bilaterally, reflexes and motor strength were 
not reduced, and the record otherwise does not demonstrate 
evidence of nerve damage that would permit a basis to assign 
a separate, compensable rating for the impairment of any 
nerve.  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether staged ratings are appropriate for the 
veteran's low back disability.  But his symptoms have 
remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

Additionally, as shown by the evidence below, the Board finds 
no reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest the veteran is not adequately compensated by the 
regular rating schedule.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus is denied.  

Entitlement to a disability rating in excess of 40 percent 
for residuals of motor vehicle accident, degenerative joints 
disease and spondylosis with mild spondylotic foraminal 
stenosis, lumbar spine, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


